DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 7-9, 11-16, 19, and 20 are pending in the application.  Claims 2, 4-6, 10, 17, and 18 have been canceled.  Claim 1 has been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 12/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2017/0189035 A1) in view of Okubo (EP 3 391 833 A1) and Takeuchi et al. (US 2006/0173488 A1) (“Takeuchi”).

However, Porter fails to explicitly disclose that the braided mesh body is made out of gold-platinum alloy wires, wherein the AuPt alloy comprises platinum within the range of 25%-40% by weight.  Porter also fails to disclose that the mesh body has a bending stiffness of less than 150 mN/mm.
In the same field of endeavor, Okubo teaches (Figure 3) a vaso-occlusive device made out of a gold-platinum (AuPt) alloy wire, wherein the AuPt alloy comprises platinum within the range of 24%-34% by weight (paragraph 0016). Okubo teaches that this alloy is artifact-free (paragraph 0008). An artifact refers to a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh body to be made out of braided gold-platinum (AuPt) alloy wires, wherein the AuPt alloy comprises platinum within the range of 25%-40% by weight, as taught by Okubo. Porter discloses that an entirety of the braided mesh body is made out of the Platinum Group metals, such as, platinum, rhodium, palladium, rhenium, as well as tungsten, gold, silver, tantalum, and alloys of these metals (Porter, paragraph 0045). Okubo teaches that an AuPt alloy is a beneficial material for forming wires of a vaso-occlusive device. This modification would provide a braided mesh formed of wire that has biocompatibility, excels in anticorrosion, and is artifact-free (Okubo, paragraph 0008). NOTE: the claimed range is 25%-40% platinum by weight. Okubo teaches a range of 24%-34%, which substantially overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
	In the same field of endeavor, Takeuchi teaches (Figures 1-5) a vaso-occlusive device (10) formed of a metallic wire material (gold, platinum, allows thereof, paragraph 0034) comprising a bending stiffness of at most 30 mN/mm, more preferably 1 to 25 mN/mm (paragraph 0045).  Takeuchi teaches that this provides high flexibility required 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh body taught by Porter in view of Okubo to have a bending stiffness of less than 150 mN/mm, as taught by Takeuchi.  This modification would result in a vaso-occlusive device with high flexibility required for conducting a placement operation without causing problems such as break through of the wall surface of an application site such as a blood vessel or aneurysm by, for example, applying an excessive load to the blood vessel or aneurysm (Takeuchi, paragraph 0005).
Regarding claim 3, Porter in view of Okubo and Takeuchi teaches that the AuPt alloy has a Young's modulus less than 25x106 pounds per square inch (psi) (or 172.36 GPa). NOTE: the Young’s modulus recited in claim 3 is a characteristic of the material disclosed in claim 1. Gold has a Young’s modulus of 78 GPa and platinum has a Young’s modulus of 168 GPa (see https://web.archive.org/web/20171218224723/https://periodictable.com/Properties/A/Yo ungModulus.v.html). Thereby, an alloy of AuPt must necessarily be less than 172.36 GPa in particular, when platinum has a weight within the claimed range.
Regarding claim 7, Porter in view of Okubo and Takeuchi teaches (Porter, Figure 6C) that the vaso-occlusive structure further comprises first and second helically wound 
Regarding claim 8, Porter in view of Okubo and Takeuchi above teaches the invention substantially as claimed. However, the combined teaching fails to explicitly teach that each of the first and second helically wound coil portions is composed entirely of the AuPt alloy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the first and second helically wound coil portions to be composed entirely of the AuPt alloy for the same reasons the wires of the mesh were modified to be composed of the AuPt alloy. This modification would result in a vaso-occlusive device formed entirely of material that has biocompatibility, excels in anti-corrosion, and is artifact-free (Okubo, paragraph 0008).
Regarding claim 14, Porter in view of Okubo and Takeuchi teaches (Porter, Figure 7A) that the mesh body has a tubular configuration having a circular cross-section in the expanded configuration (Porter, paragraph 0040).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2017/0189035 A1) in view of Okubo (EP 3 391 833 A1) and Takeuchi et al. (US 2006/0173488 A1) (“Takeuchi”) as applied to claim 1 above, and further in view of Wallace et al. (US 9,060,777 B1) (“Wallace”).
Regarding claim 9, Porter in view of Okubo and Takeuchi teaches the invention substantially as claimed, as set forth above for claim 1.

In the same field of endeavor, Wallace teaches (Figure 5) a vaso-occlusive device (501, 502, 503) comprising an elongate vaso-occlusive structure with a braided mesh body configured for implantation in an aneurysm sac. Wallace teaches that the braided mesh body is formed from a plurality of strands formed of a monofilament wire. Specifically, Wallace teaches that each of the wires have a thickness that is between about 0.0004”-0.0008” (Column 7, lines 29-49).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the AuPt wires taught by Porter in view of Okubo and Takeuchi, by selecting each of the wires to have a thickness that is between about 0.0008”-0.004”, as Wallace sets forth that such a dimension is known in the art to be suitable for a braided vaso-occlusive device (Wallace, Column 7, lines 29-49). NOTE: the claimed range is 0.0008”-0.004”. Wallace teaches a range of 0.0004”-0.0008”, which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 13, Porter in view of Okubo and Takeuchi teaches the invention substantially as claimed, as set forth above for claim 1. However, the combined 
In the same field of endeavor, Wallace teaches (Figure 5) a vaso-occlusive device (501,502, 503) comprising an elongate vaso-occlusive structure with a braided mesh body configured for implantation in an aneurysm sac. Wallace teaches that the mesh body has a braid angle in a range of 35-90 degrees in the expanded configuration (Column 7, lines 29-49).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mesh body taught by Porter in view of Okubo and Takeuchi, by selecting a braid angle of the mesh to be in the range of 20-60 degrees in the expanded configuration, as Wallace sets forth that such an a braid angle is known in the art to be suitable for a braided vaso-occlusive device (Wallace, Column 7, lines 29-49). NOTE: the claimed range is 20-60 degrees. Wallace teaches a range of 35-90, which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2017/0189035 A1) in view of Okubo (EP 3 391 833 A1) and Takeuchi et al. (US 2006/0173488 A1) (“Takeuchi”)  as applied to claim 1 above, and further in view of Herbert et al. (US 2016/0331383 A1) (“Herbert”).

In the same field of endeavor, Herbert teaches (Figures 1,3A, 5A-5E) a vaso-occlusive device, comprising: an elongate vaso-occlusive structure comprising a mesh body configured for implantation in an aneurysm sac, wherein the mesh body is made out of braided strands, wherein the mesh body has a strand count of 8-288 strands (paragraphs 0136 and 0140).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mesh body taught by Porter in view of Okubo and Takeuchi, by selecting the a wire count in a range of 8-96 wires, as Herbert sets forth that such a wire count is known in the art to be suitable for a braided vaso-occlusive device (Herbert, paragraphs 0136 and 0140). NOTE: the claimed range is 8-96 wires. Herbert teaches a range of 8-288 wires in paragraph 0136 (and specifically 16 wires in paragraph 0140), which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 12, Porter in view of Okubo and Takeuchi teaches the invention substantially as claimed, as set forth above for claim 1. However, the combined teaching fails to teach that the mesh body has a wire count in a range of 16-32 wires.
In the same field of endeavor, Herbert teaches (Figures 1,3A, 5A-5E) a vaso-occlusive device, comprising: an elongate vaso-occlusive structure comprising a mesh 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mesh body taught by Porter in view of Okubo and Takeuchi, by selecting the a wire count in a range of 16-32 wires, as Herbert sets forth that such a wire count is known in the art to be suitable for a braided vaso-occlusive device (Herbert, paragraphs 0136 and 0140). NOTE: the claimed range is 16-32 wires. Herbert teaches a range of 8-288 wires in paragraph 0136 (and specifically 16 wires in paragraph 0140), which overlaps the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2017/0189035 A1) in view of Okubo (EP 3 391 833 A1) and Takeuchi et al. (US 2006/0173488 A1) (“Takeuchi”) as applied to claim 1 above, and further in view of Sepetka et al. (US 2014/0200607 A1) (“Sepetka”).
Regarding claims 15 and 16, Porter in view of Okubo and Takeuchi teaches that the mesh body can have a rectangular cross-section or any other suitable cross-section in the expanded configuration, as for example: an ovoid or elliptical (FIG. 4A), flattened with rounded edges (FIG. 4B), flattened tubular (FIG. 7B) cross-section or the like, or 1 or T1) in a range of 1.0 mm - 2.0 mm (Okubo, paragraph 0042).  However, Porter in view of Okubo and Takeuchi fails to explicitly teach that the mesh body has an expanded tubular configuration with a rectangular cross-section.
In the same field of endeavor, Sepetka teaches (Figure 1) a vaso-occlusive device comprising a mesh body (10) made out of braided wires (paragraph 0050) configured for implantation in an aneurysm sac. Sepetka teaches that the mesh body has an expanded tubular configuration having a rectangular cross-section (paragraph 0050).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh body taught by Porter in view of Okubo and Takeuchi to have an expanded tubular configuration with a rectangular cross-section, as taught by Sepetka. Porter discloses that the mesh body can have any suitable cross-section (Porter, paragraph 0036). Sepetka teaches that a mesh body with an expanded tubular configuration with a rectangular cross-section is suitable for space-filling applications within an aneurysm (Sepetka, paragraph 0050).
Regarding claims 19 and 20, Porter in view of Okubo and Takeuchi teaches a vaso-occlusive treatment system, comprising: the vaso-occlusive device of claim 1 (see rejection of claim 1 above) and a delivery catheter (80) in which the vaso-occlusive device is disposed (Porter, paragraph 0034). However, the combined teaching fails to teach a pusher member to which the vaso-occlusive device is detachably coupled.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vaso-occlusive treatment system taught by Porter in view of Okubo and Takeuchi to include a pusher member to which the vaso-occlusive device is detachably coupled, as taught by Sepetka. This modification would provide a structure to deploy the vaso-occlusive device linearly from the delivery catheter that also aids in trackability (Sepetka, paragraphs 0067 and 0076).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 7-9, 11-16, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.D.K/Examiner, Art Unit 3771     

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771